Citation Nr: 1530695	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO. 10-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 31, 1976 to March 4, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs
(VA) Regional Office (RO) in Chicago, Illinois, which denied reopening of the
Appellant's claim for service connection for a bilateral eye disorder.

In April 2011, the Appellant testified at a Travel Board hearing before the
undersigned Veterans Law Judge (VLJ) at the Chicago RO. A transcript of the hearing has been associated with the appellant's claims folder.

This case was previously remanded for additional development in March 2013 and most recently in June 2014. The file has now been returned to the Board for further consideration.


FINDING OF FACT

The Appellant's bilateral eye disorder did not have its onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The Appellant's bilateral eye disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by a letter sent to the Appellant in April 2007, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the Appellant of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The April 2007 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. VA has obtained private and VA treatment records in addition to service treatment records. The Appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Appellant was initially afforded a VA examination in May 2001. Additional examinations were obtained in May 2013 and July 2014. Additional opinions were submitted in July 2014 and November 2014. The VA opinions, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Appellant's lay statements, are adequate to decide the claim herein. 

The VLJ who chairs a hearing must fulfill two duties. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits, specifically the nature of the current disability and the in-service event. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, specifically evidence of current treatment. Moreover, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The United States Court of Appeals for Veterans Claims (Court) held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) As indicated above, the record shows that in July 2014 the Appeals Management Center obtained the required VA examination, in November 2014 obtained the required addendum opinion, and in November 2014 issued a Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Appellant in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Appellant will not be prejudiced by the Board proceeding to the merits of his claim.

Service Connection

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b) . History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1) . 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability. See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. § 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected. Id. 

VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. at 516. Myopia is a refractive error also called nearsightedness. Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994). Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision. McNeely v. Principi, 3 Vet. App. 357, 364 (1992). Presbyopia is "hyperopia and impairment of vision due to ... old age." Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ACDUTRA/INACDUTRA
There is a significant distinction between "active duty" and "active duty for training" for purposes of certain VA benefits. Because of the way in which the term "active military, naval, or air service" is defined, different considerations apply to individuals who seek service connection based on service in the reserves or active duty for training. 
A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2014). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) (defining "active duty") and (24) (defining "active military, naval, or air service") (West 2014); 38 C.F.R. § 3.6(a) and (d) (2014); see Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2014). Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. Cahall v. Brown, 7 Vet. App. 232 (1994). Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2014) (limiting the type of evidence accepted to verify service dates).
The Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No.1 06419, § 301, redefined as active service a period of INACDUTRA during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident. However, that amendment has no bearing on this case, which involves an eye disability. 
Significantly, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty. Absent such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status for purposes of that claim. 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419. 
Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. See 38 U.S.C.A. §§ 1111, 1112; see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that a claimant who served in the National Guard was not entitled to the presumptions of sound condition and aggravation for ACDUTRA).
Analysis

As an initial matter, the Board observes that the Appellant's August 1976 entrance examination reveals that the Appellant's vision was 20/100 in the right eye corrected to 20/70; and 20/20 in the left eye. The summary of defects includes a reference to the Appellant's eye; although not entirely legible, it does show that the Appellant had congenital amblyopia in the right eye. The examiner did note that this disorder was a condition secondary to something else but it is almost impossible to discern what that was given the quality of the document. In any event, the examination report included a PULHES profile of "E-2" assigned for the eyes. (PULHES is the six categories into which a physical profile is divided. "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear" the "E" stands for "eyes"; and the "S" stands for Psychiatric. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).) The Appellant was found qualified for service. Thus, the Appellant clearly had a preexisting right eye disorder (refractive error and congenital amblyopia) on entrance into ACDUTRA although no corneal scar was noted.

Service treatment records show that, in September 1976, the Appellant was seen for another eye examination, where an ophthalmoscopy revealed a finding of a corneal scar of the right eye. It was noted by history that the Appellant had worn glasses seven years before. While there is no indication on the examination report that the Appellant sustained a recent injury to his eye, as noted above, he claims that his eye was injured when an explosion occurred near his face. The treatment records show that the Appellant was afforded another eye examination in October 1976, his third in less than three months on ACDUTRA; vision in the right eye was 20/200 corrected to 20/25 and 20/20 in the left eye corrected to 20/25. In his March 1977 examination for release from ACDUTRA, the right eye again was shown to have a refractive error and the left eye revealed normal visual acuity. The service treatment records do not show further complaints of, or treatment for, an eye disorder until March 1979, when the Appellant was seen for complaints of visual problems in the left eye, including a white, floating substance. 

In May 2001, at the time of his original service connection claim, the Appellant was afforded a VA eye examination. At that time, he provided a history of possibly being hit on the rifle range with a shell/smoke in the right eye and gave a positive history of floaters. The assessment was decreased right eye visual acuity secondary to a corneal scar; compound hypermetropic astigmatism of the right eye; and simple hyperopia of the left eye. The examiner did not provide an opinion as to etiology of any of the disorders diagnosed.

The Appellant was afforded a VA eye examination in May 2013. At that time the examiner concluded that the Appellant's decreased visual acuity was secondary to his right eye corneal scar which was less likely than not related to the Appellant's time in service. He indicated that there was no documentation of trauma to the right eye between August 1976 and September 1976 and furthermore, even if a traumatic event had occurred during this timeframe, it would be too short a duration to cause scar formation. The examiner concluded, therefore, that it was more likely than not that the scar existed prior to service. The examiner stated that given that the corrected visual acuity was stable though the discharge examination, and that the Appellant's vision was currently correctable to 20/40, it was less likely than not that the corneal scar was aggravated in service beyond the natural progression.  As to the Veteran's history of amblyopia as noted on entrance examination, the examiner indicated that amblyopia is a congenital condition that was less likely than not aggravated beyond normal progression by any events that occurred during the Appellant's time in service.

In July 2014, a VA examiner clarified that the Appellant's amblyopia was characterized as a congenital defect. The examiner again expressed the opinion that the Appellant's corneal scar likely preexisted service and was not aggravated in service beyond the natural progression.

A subsequent VA medical opinion dated in November 2014 clarified that it is less likely than not that the Appellant suffered a superimposed injury or disease of the right eye in-service. The examiner noted the congenital defect of amblyopia is medically unrelated to the in service corneal scar. Finally she concluded that the corneal scar would not have resulted in a superimposed injury because it is a completely separate condition from the amblyopia.

The Appellant contends that he has a bilateral eye disorder as a result of active service. As to the first element of service connection, evidence of a current disability, the Board concedes that the Appellant has been diagnosed with amblyopia and a corneal scar. 

The Board will now turn its attention to the second element of service connection, evidence of an in-service event, injury, or disease, and there is no credible evidence of an in-service event that injured the Appellant's eyes. 

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, facial plausibility of the statements, and the consistency of the statements. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)). 

The Appellant's October 1993 application for Social Security disability benefits mentions no eye problems of any type. His December 1993 application for state disability benefits also mentions no eye problems of any type and identifies reading as an activity that is completely unaffected by his disabilities. In the Appellant's July 2000 application for VA compensation, he claimed to have been blinded by grenade fragments during his service. His September 2000 statement claimed that it was only his right eye that had been damaged by powder and flash. His April 2001 application for VA compensation claimed that his rifle exploded and injured both eyes. His March 2007 Congressional request only asserted that his left eye was injured. At his April 2011 hearing, the Appellant could not recall how his eye came to be injured, but was certain that it was his right eye. At his April 2011 hearing, the Appellant also claimed that at enlistment he had had 20/20 vision and that he had never worn glasses, assertions clearly inconsistent with his service treatment records.

These contradictions and inconsistencies undermine the credibility of the Appellant's statements as well as the probative value of the Appellant's assertions, and it is unclear which, if any, of the Appellant's statements are true. A single inconsistency can be adequate to support an adverse credibility finding. See, e.g., Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003). 

The Board, as fact finder, has determined that while the Appellant is competent to report as to his in-service experiences, he is not credible due to the inconsistencies in his statements as to his in-service experiences. Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 506. 

As to the third service connection element, service connection may be granted when all the evidence establishes a nexus between military service and current complaints. The medical evidence of record shows that the Appellant has diagnoses of amblyopia and corneal scar. However, even assuming without conceding that the Appellant sustained some type of eye injury in service, the probative evidence of record demonstrates that the Appellant's amblyopia and corneal scar are not related to his service to include any claimed trauma. In this regard, the Board places great probative weight on the 2013 and 2014 VA examiner's opinions that the Appellant's current eye conditions are related to pre-existing (amblyopia and right corneal scar) and congenital (amblyopia) conditions and that their current severity is not connected to the Appellant's service. There is no probative evidence of aggravation to include by way of superimposed injury in service. The opinions collectively had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007). Accordingly, as the probative evidence of record demonstrates that the current amblyopia and corneal scar are not related to service, service connection is not warranted.

Finally, while inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, the Board finds that a 20-year period after service without bilateral eye disorder symptomatology weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the Appellant's bilateral eye disorder being caused by an event during service. Indeed, the preponderance of the evidence is against the Appellant's bilateral eye disorder having any connection to his military service. Absent such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service," and the claimant has not established veteran status for purposes of this claim. 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419. Accordingly, the benefit of the doubt rule is inapplicable and the claim must be denied. See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a bilateral eye disorder is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


